EXHIBIT 10.5


CLARIFICATION AND CORRECTION TO SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


CLARIFICATION AND CORRECTION TO SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT (this “Clarification”), dated as of June 4, 2018, between:
SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),
SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),
The Lenders party hereto,
the Co-Collateral Agents, and
BANK OF AMERICA, N.A., as Administrative Agent (the “Agent”),
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.




W I T N E S S E T H:


WHEREAS, Holdings, the Borrowers, the Lenders party thereto, the Co-Collateral
Agents party thereto, and the Agent, among others, are party to that certain
Third Amended and Restated Credit Agreement, dated as of July 21, 2015, as
amended pursuant to that certain First Amendment to Third Amended and Restated
Credit Agreement, dated as of April 8, 2016, that certain Second Amendment to
Third Amended and Restated Credit Agreement, dated as of February 10, 2017, that
certain Third Amendment to Third Amended and Restated Credit Agreement, dated as
of December 12, 2017, that certain Fourth Amendment to Third Amended and
Restated Credit Agreement, dated as of February 7, 2018, that certain Fifth
Amendment to Third Amended and Restated Credit Agreement, dated as of the March
21, 2018, and that certain Sixth Amendment to Third Amended and Restated Credit
Agreement (the “Sixth Amendment”), dated as of March 21, 2018 (the “Existing
Credit Agreement”; the Existing Credit Agreement as amended by the Sixth
Amendment (giving effect to this Clarification), the “Amended Credit
Agreement”);


WHEREAS, pursuant to the Sixth Amendment, the parties thereto established a
“first-in, last-out” facility (the “FILO Facility”) in accordance with the terms
of Section 2.20 of the Existing Credit Agreement; and


WHEREAS, Section 2.20(d) of the Existing Credit Agreement provides that the FILO
Facility shall be established pursuant to an amendment thereto to the extent
necessary to reflect the existence and terms of the FILO Facility and to effect
other amendments thereto and to the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent and the Borrowers, to effect
the provisions of such Section, with the consent of the FILO Lenders, the




--------------------------------------------------------------------------------




Co-Collateral Agents and the Borrower (such consents not to be unreasonably
withheld), but without the need for further consents from the Lenders; and


WHEREAS, the parties to the Sixth Amendment have determined that Part II of
Annex C to the Sixth Amendment inadvertently omitted certain prior amendments
that had been made to the Guarantee and Collateral Agreement pursuant to that
certain Confirmation, Ratification and Amendment of Ancillary Loan Documents,
dated as of April 8, 2016, among Holdings, the Borrowers, the Subsidiary
Guarantors, and the Agent; and


WHEREAS, such inadvertently omitted provisions are unrelated to the
establishment of the FILO Facility, and the omission thereof was ineffective
under Section 2.20 of the Credit Agreement; and


WHEREAS, Holdings, the Borrowers, the FILO Lenders, the Co-Collateral Agents and
the Agent have agreed to enter into this Clarification to correct such
inadvertent omission.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Incorporation of Terms. All capitalized terms not otherwise defined herein shall
have the same meaning as in the Existing Credit Agreement.

2.
Clarification and Correction to Sixth Amendment. Annex C to the Sixth Amendment
is hereby replaced with Annex C hereto.

3.
Conditions to Effectiveness. This Clarification shall become effective on the
date that each of the following conditions precedent has been fulfilled as
reasonably determined by the Agent (provided that, with respect to matters that
require the satisfaction or consent of the Co-Collateral Agents, the Borrowers,
the FILO Lenders or any other Person, the Agent may infer such satisfaction or
consent from the delivery by such Persons of their executed counterpart
signature pages hereto or to such other agreements to which such Person is a
party):

a.
This Clarification shall have been duly executed and delivered by Holdings, the
Borrowers, each 2018 FILO Lender, the Co-Collateral Agents and the Agent, and
the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.

b.
Each Loan Party shall have duly executed and delivered to the Agent a
reaffirmation (in form and substance satisfactory to the Agent) of its
obligations (including guarantees) and liens under the Loan Documents.

4.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto, the Lenders and their respective
successors and assigns.



2



--------------------------------------------------------------------------------




5.
Expenses. The Borrowers shall reimburse the Agent and the Co-Collateral Agents
for all reasonable and documented out-of-pocket expenses incurred in connection
herewith, including, without limitation, reasonable attorneys’ fees.

6.
Multiple Counterparts. This Clarification may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Clarification by facsimile or in
electronic (i.e. “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Clarification.

7.
Governing Law. THIS CLARIFICATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

8.
FATCA. For purposes of determining withholding taxes imposed under FATCA, the
Loan Parties, the Agent and the Co-Collateral Agents shall treat (and the
Lenders hereby authorize the Agent and the Co-Collateral Agents to treat) the
Amended Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

9.
Effect of Clarification. The execution, delivery and effectiveness of this
Clarification shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Agents or the Lenders under the
Existing Credit Agreement, nor constitute a waiver of any provision of the
Existing Credit Agreement. Except as provided herein and in the Amended Credit
Agreement, all of the terms and conditions of the Existing Credit Agreement
(including the Exhibits thereto) and the other Loan Documents shall remain in
full force and effect, and each Borrower hereby reaffirms its obligations
(including obligations under any guarantee) and liens granted thereunder. This
Clarification is not intended by the parties to be, and shall not be construed
to be, a novation of the Existing Credit Agreement or an accord and satisfaction
in regard thereto. Wherever possible, each provision of this Clarification shall
be interpreted in such manner as to be valid under applicable Requirements of
Law. If any provision is found to be invalid under applicable Requirements of
Law, it shall be ineffective only to the extent of such invalidity and the
remaining provisions of this Clarification shall remain in full force and
effect. This Clarification shall each constitute a Loan Document for all
purposes of the Amended Credit Agreement.

[remainder of page intentionally left blank]


3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Clarification has been duly executed and delivered by
each of the parties hereto as of the date first above written.




HOLDINGS:


SEARS HOLDINGS CORPORATION
By: /s/ Robert A. Riecker    
Name: Robert A. Riecker    
Title: Chief Financial Officer    


BORROWERS:


SEARS ROEBUCK ACCEPTANCE CORP.
By: /s/ Robert A. Riecker    
Name: Robert A. Riecker    
Title: Vice President, Finance    


KMART CORPORATION
By: /s/ Robert A. Riecker    
Name: Robert A. Riecker    
Title: Chief Financial Officer    


4



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as Agent and Co-Collateral Agent


By:     /s/ Brian Lindblom                
Name: Brian Lindblom            
Title: Senior Vice President        






5



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Collateral Agent


By:     /s/ Joseph Burt                
Name: Joseph Burt                
Title: Director                






6



--------------------------------------------------------------------------------




JPP, LLC, as 2018 FILO Lender


By:     /s/ Edward S. Lampert            
Name: Edward S. Lampert            
Title: Member                




JPP II, LLC, as 2018 FILO Lender
By: RBS Partners, L.P., as Manager
By: ESL Investments, Inc., as General Partner


By:     /s/ Edward S. Lampert            
Name: Edward S. Lampert            
Title: Chairman and Chief Executive Officer
















7



--------------------------------------------------------------------------------




GACP II, L.P., as 2018 FILO Lender


By:     /s/ John Ahn                    
Name: John Ahn                
Title: President                




8



--------------------------------------------------------------------------------




Benefit Street 2018 LLC, as 2018 FILO Lender


By:     /s/ Thomas J. Tisch                
Name: Thomas J. Tisch            
Title: Manager                






9



--------------------------------------------------------------------------------




Annex C


Amendments to Guarantee and Collateral Agreement


Part I


“FILO Liabilities” means all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants and
indemnities of, any Loan Party arising under any Loan Document or otherwise with
respect to the FILO Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.






Part II


6.4    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, and the Obligations shall have been accelerated or a Liquidation
shall have been commenced, except (i) to the extent otherwise agreed by all
Lenders, or (ii) with respect to any revisions made pursuant to Section 8.1
hereof in connection with the implementation of the FILO Facility, to the extent
agreed by the Co-Collateral Agents pursuant to Section 2.20 of the Credit
Agreement, the Agent shall apply all or any part of Proceeds constituting
Collateral, whether or not held in the Agent’s Account, and any proceeds of the
guarantee set forth in Section 2, in payment of the Obligations in the following
order:
First, to pay all incurred and unpaid fees, expenses, indemnities, and other
amounts (including fees, charges and disbursements of counsel to the Agent and
the Co-Collateral Agents) payable to the Agent and the Co-Collateral Agents
(each in its capacity as such) under the Loan Documents, pro rata among such
Persons according to the amounts of such Obligations then due and owing and
remaining unpaid to each;
Second, to pay all incurred and unpaid expenses, indemnities, and other amounts
(other than principal, interest and fees, and Obligations relating to Cash
Management Services and Bank Products or relating to any FILO Loan) payable to
the Lenders, the Swingline Lender and the Issuing Lenders (including fees,
charges and disbursements of counsel to the respective Lenders, the Swingline
Lender and the Issuing Lenders and amounts payable under Section 2.12), under
the Loan Documents, pro rata among such Persons according to the amounts of such
Obligations then due and owing and remaining unpaid to each;
Third, to pay all accrued and unpaid interest on all Permitted Overadvances, to
the Agent or pro rata among the Lenders, as applicable, according to the amounts
of such Obligations then due and owing and remaining unpaid to each;


10



--------------------------------------------------------------------------------




Fourth, to pay all the unpaid principal on all Permitted Overadvances, to the
Agent or pro rata among the Lenders, as applicable, according to the amounts of
such Obligations then due and owing and remaining unpaid to each;
Fifth, to pay all accrued and unpaid interest on the Swingline Advances (to the
extent that Swingline Advances have not been refinanced by a Revolving Advance);
Sixth, to pay all the unpaid principal of the Swingline Advances (to the extent
that Swingline Advances have not been refinanced by a Revolving Advance);
Seventh, to pay all accrued and unpaid interest on all Advances, the Term Loan
and the 2016 Term Loan, and fees, payable to the Lenders and the Issuing Lenders
under the Loan Documents (other than such amounts relating to any FILO Loan),
pro rata among such Persons according to the amounts of such Obligations then
due and owing and remaining unpaid to each;
Eighth, to pay all the unpaid principal on all Advances, the Term Loan and the
2016 Term Loan, pro rata among the Lenders according to the amounts of such
Obligations then due and owing and remaining unpaid to the Lenders;
Ninth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations (other than Obligations relating to Cash Management
Services and Bank Products or relating to any FILO Loan), pro rata among the
Lenders according to the amounts of the Obligations (other than Obligations
relating to Cash Management Services and Bank Products or relating to any FILO
Loan) then due and owing and remaining unpaid to the Lenders;
Tenth, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Cash Management
Services and the prepayment, settlement and termination of Cash Management
Services, pro rata among the applicable Lenders and Affiliates thereof according
to the amounts then due and owing and remaining unpaid in respect of Cash
Management Services;
Eleventh, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Bank Products
(other than the 2016 Letter of Credit Facility), pro rata among the applicable
Lenders and Affiliates thereof according to the amounts that would become due
and owing upon the prepayment, settlement and termination of such Bank Products;
Twelfth, to pay all accrued and unpaid interest on the FILO Loan, and fees,
payable to the FILO Lenders under the Loan Documents, pro rata among such
Persons according to the amounts of such Obligations then due and owing and
remaining unpaid to each;
Thirteenth, to pay all the unpaid principal on the FILO Loan, pro rata among the
FILO Lenders according to the amounts of such Obligations then due and owing and
remaining unpaid to the FILO Lenders;
Fourteenth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations relating to any FILO Loan (other than, while any
Default or Event of Default pursuant to Section 7.01(e) of the Credit Agreement
is continuing, amounts referred to in clause


11



--------------------------------------------------------------------------------




Fifteenth below), rata among the FILO Lenders according to the amounts of the
Obligations relating to any FILO Loan, then due and owing and remaining unpaid
to the FILO Lenders;
Fifteenth, while any Default or Event of Default pursuant to Section 7.01(e) of
the Credit Agreement is continuing, to pay all amounts then due and owing and
remaining unpaid in respect of the Obligations relating to any FILO Loan
pursuant to Section 2.05(c) of the Credit Agreement, rata among the FILO Lenders
according to the amounts of the Obligations relating to any FILO Loan) then due
and owing and remaining unpaid to the FILO Lenders; provided that no such amount
shall be paid until the payment in full in cash of all Obligations, the
termination of all Commitments and termination or cash collateralization of all
Letters of Credit in accordance with Section 9.01(b) (and, in the event that any
such Obligations, Commitments or obligations with respect to Letters of Credit
are replaced or refinanced by any debtor-in-possession facility, the repayment
in full in cash and/or termination or cash collateralization thereof in
accordance with the terms of such debtor-in-possession facility and any related
orders (including financing and cash collateral orders)), in each case
excluding, however, Obligations referred to in clause Sixteenth below;
Sixteenth, to the applicable Lenders or Affiliates thereof towards the payment
of amounts then due and owing and remaining unpaid in respect of Bank Products
constituting the 2016 Letter of Credit Facility, pro rata among the applicable
Lenders and Affiliates thereof according to the amounts that would become due
and owing upon the prepayment, settlement and termination of such Bank Products;
and
Seventeenth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding (unless the same has been cash
collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments shall have terminated shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.














12

